Citation Nr: 0817941	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to June 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a February 2006 decision, the Board denied the veteran's 
claim for service connection for bilateral hearing loss. The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC or Court). In an August 2007 Memorandum 
Decision, the Court set aside the February 2006 Board 
decision and remanded the case to the Board for further 
adjudication.  In a February 2008 decision, the Board 
remanded the claim for further evidentiary and procedural 
development.


FINDINGS OF FACT

A preponderance of the competent medical and other evidence 
supports a conclusion that the veteran's bilateral hearing 
loss is unrelated to his active duty service.

CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his bilateral hearing 
loss resulted from exposure to noise during his active duty 
military service.  The Board will first address certain 
preliminary matters and then render a decision on the issue 
on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in a February 2008 decision, the Board 
remanded the veteran's claim for further procedural and 
evidentiary development.  Specifically, the Board ordered VBA 
to provide notice to the veteran as set out by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
directed VBA to identify and obtain any outstanding medical 
files and associate them with the veteran's VA claims folder.  
In addition, the Board ordered that VBA provide the veteran 
with a VA examination by an examiner who was to indicate that 
they reviewed the veteran's VA claims folder, and who was to 
determine whether the veteran had diagnosable current hearing 
loss.  If the examiner determined the veteran had a hearing 
loss, then they were to determine whether it was at least as 
likely as not incurred in or aggravated during service.  The 
examiner was further directed to discuss the opinions offered 
in an August 2004 private audiology examination and a 
November 2004 VA audiology examination.  The remand also 
required notice which advised the veteran of his obligation 
to appear at any medical examination scheduled for him.  
Finally, VBA was directed to conduct any other necessary 
development and readjudicate the claim.

As is discussed in greater detail below, in a March 2008 
notice letter, the veteran was notified of the requirements 
of Dingess.  The veteran was further notified that he should 
identify any other medical treatment records and provide 
waivers to enable VA to obtain them or to provide them to VA, 
and was informed of consequences should he not appear at a 
scheduled VA medical examination.  

The records indicate that the veteran appeared for an April 
2008 VA audiological examination by an examiner who indicated 
that she reviewed the veteran's VA claims folder, who 
determined the veteran's current hearing loss condition, who 
provided an opinion regarding the etiology of the veteran's 
current hearing loss and who provided comments regarding the 
April and November 2004 examination reports.  The record also 
indicates the veteran did not have any further medical 
records to provide or seek.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds that VBA substantially complied 
with the February 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice in 
April 2008 prior to the May 2008 decision. Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for entitlement to 
service connection. Specifically, the letters stated that the 
evidence must show a current disability, an injury or disease 
incurred during service, and a connection between the two.  
Additionally, the supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the veteran was notified that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the notice letters, the RO informed the claimant 
to submit any evidence in his possession that pertains to the 
claim.  Thus, because each of the four notice requirements 
has been fully satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in the March 2008 letter, including notice of how VA 
determined a disability rating and an effective date.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim. He was also afforded VA 
examinations in connection with his claim for bilateral 
hearing loss.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a Veterans Law Judge.  See veteran's VA 
Form 9 of April 29, 2005.  The Board also observes that the 
veteran is represented by an attorney experienced in VA 
claims. 

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulation
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

The veteran contends that he was exposed to excessive noise 
when he worked on a flight line with jet engine noise and 
from his exposure to M1 rifle fire during firearms training.  
He argues that the noise he was exposed to during service has 
resulted in bilateral hearing loss.  As noted above, in order 
for a veteran to prevail on an issue of service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  

With respect to element (1), the April 2008 audiological 
examination report includes the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
85
100
LEFT
50
55
90
105
105+

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater.  Thus, the evidence of 
record establishes that the veteran suffers from a current 
disability.  Element (1) has been satisfied.

With respect to element (2), the veteran has indicated that 
he served on a flight line where jet aircraft noise 
prevailed.  The veteran's DD Form 214 is not of record.  The 
Board notes that the veteran's SMR indicates he was an Airman 
First Class assigned to 4080 headquarters strategic air wing 
at Laughlin Air Force Base, but there is nothing of record 
which demonstrates he in-fact worked on flight line.  
However, the Board finds that there is nothing of record 
which indicates the veteran's assertions regarding in-service 
noise exposure are inconsistent or incredible, and the Board 
notes in passing that there is evidence in the SMR that the 
veteran was exposed to rifle fire during basic training.  
Thus, affording the veteran the benefit of the doubt, Hickson 
element (2) has been met.  

The crux of this case is whether the evidence is at least in 
equipoise regarding Hickson element (3), medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  For the reasons discussed below, the 
Board finds that a preponderance of the evidence supports a 
conclusion that the veteran's current hearing loss is not 
related to his military service.

As is indicated above, the Court remanded this case for 
further development because the Board failed to adequately 
explain why it found a VA examiner's report more credible 
than a private examiner's report regarding the etiology of 
the veteran's hearing loss, and because both the private 
examiner's and the VA examiner's reports were conclusory.  In 
response to the Court's findings, the Board remanded the 
claim for another examiner to examine the claims folder in 
its entirety, examine the veteran and provide an opinion 
whether the veteran's bilateral hearing loss was related to 
his service.

The April 2008 VA examiner noted that she reviewed the entire 
claims folder which included the prior VA and private 
examinations as well as a copy of the Court's opinion.  Based 
on that review, and an examination of the veteran, the April 
2008 VA examiner determined that "[I]t is less likely as not 
(less than 50/50 probability) that [the veteran's] hearing 
loss was caused by or a result of noise exposure during the 
service."  The examiner explained how hearing loss caused by 
excessive sound exposure occurs and how it results in 
immediate hearing loss from which a person recovers, thus 
having temporary hearing loss or permanent hearing loss if no 
recovery occurs.  In this case, because the veteran appeared 
to have normal hearing at his discharge, the examiner 
concluded that if he had been exposed to excessive noise, it 
either had no effect or had a temporary effect from which he 
had recovered.

In contrast, Dr. C.F. simply concluded in his April 2004 
letter that the "type and degree" of the veteran's hearing 
loss on the "audiogram" was "consistent with noise induced 
hearing loss."  Dr. C.F. did not explain why or how the 
veteran's hearing loss was consistent with "noise induced 
hearing loss," nor does it take into account why the 
veteran's hearing loss was not immediate and permanent after 
his exposure to noise during service.  

In an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so. See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Court instructed that the Board should 
assess the probative value of medical opinion evidence by 
examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches. See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

For the reasons stated above, the Board finds that the April 
2008 examiner's explanation is more probative and further 
finds that the third Hickson element is not satisfied.  The 
claim fails on that basis and service connection for 
bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


